DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising a glucagon analog claimed in claims 1,5,10,12-14,17,19-21, 23-24 and 59-63 was previously acknowledged. The species of election requirement is withdrawn. 
Claims 32 and 37-40 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 1/27/21, Applicants amended claims 1, 10, 13, 14, 20 and 23. Claims 2-4, 6-9, 11, 15-16, 18, 22, 25-31, 33-36, 41-48 and 61-61 are cancelled. 
Claims 1, 5, 10, 12-14, 17, 19-21, 23-24, 59 and 62-63 read on the elected Group I and are under consideration. 


Claim Rejections-Withdrawn
The rejection of claims 1, 5, 10, 12-14, 17, 19-21, 23-24 and 59-63 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to amendment of claim 1 to include “at least 90% sequence identity to SEQ ID NO: 16”. 

Response to Arguments
Applicant’s arguments with respect to the rejection above have been considered but are moot because the rejection has been withdrawn due to amendment of claim 1. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “at least” is repeated on line 2 of claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102-Maintained. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 12, 17, 19-21, 23-24, 59 and 62-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (WO2011/117417). This rejection is maintained but modified to address the claim amendments. 
Lau et al. teach the glucagon analog (Example 7, p. 84):



    PNG
    media_image1.png
    288
    1219
    media_image1.png
    Greyscale

With respect to claim 1, Example 7 is 93.1% sequence identical to instantly claimed SEQ ID NO: 16 with a lysine corresponding to residue 25. Therefore, Example 7 anticipates instant claim 1. 
With respect to claims 5, 10, 12, and 17, the instant specification [PGPUB0058] states: Regions in glucagon, which can be referred to amyloidgenic regions or aggregation prone regions, can be associated with fibrillation and aggregation of glucagon. Fig. 3 discloses the amyloidogenic regions of glucagon (residues 22-27).  SEQ ID NO: 7 comprises a mutation in residues 24 and 27 compared to native glucagon. As evidenced by the instant specification [PGPUB 0006] a glucagon analog comprising at least one mutation in a region between amino acids 22 and 27 creates an α-helix stabilization. Importantly, Example 7 from Lau et al. anticipates the limitations of instant claim 1 and would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Lau et al. teach a glucagon analog that meets the limitations of claim 1, therefore the glucagon analog would inherently have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claim 19, the glucagon analog of Lau et al. comprises a 

mutation at Gln24 and Met27. 

With respect to claims 20,  21 and 59 and the limitations “has at least 10% glucagon receptor agonist activity of native glucagon” or “maintains at least 95% potency for at least 2 years when stored at 4C, at least 95% potency for at least 3 months when stored at 40 °C, or a combination thereof” and “ the glucagon analog is In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Lau et al. teach a glucagon analog that meets the structural limitations of claim 1. Therefore, the same analog would necessarily have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical glucagon analog, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 23 and 24, Lau et al. teach formulations comprising the glucagon analog in a pharmaceutical formulation in an aqueous formulation, i.e. comprising water (p. 23, 2nd para.). Lau et al. teach parental administration of the 
	With respect to claims 62 and 63, the glucagon analog of Lau et al. consists of naturally occurring amino acids. 
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. Applicants argue that claim 1 has been amended to recite the glucagon analog is at least 90% identical to SEQ ID NO: 16 and a lysine amino acid at position 25. Applicants argue that Lau et al. fails to teach each and every element of the amended claim. 
This argument is not persuasive for the reasons presented in the 102 rejection above. In particular, Lau et al. teach a glucagon analog that is 93.1% identical to instantly claimed SEQ ID NO: 16 and has a lysine at position 25. Therefore, the Lau et al. reference anticipates the instant claims.
For the reasons presented above, the rejection is maintained. 

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, 12-13, 17, 19-21, 23-24, 59 and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. This is a NEW rejection necessitated by amendment of claim 1. 
The teachings of Lau are presented in detail above. 
Lau et al. does not teach an example of a glucagon analog with at least 95% sequence identity to SEQ ID NO: 16. However, the teachings of Lau et al. are suggestive of an analog with at least 95% sequence identity to SEQ ID NO: 16. 
	With respect to claim 13, Lau et al. teach the compound according to formula I (p. 51):

    PNG
    media_image2.png
    716
    964
    media_image2.png
    Greyscale



	A glucagon analog meeting the limitations of Formula I, wherein X2 is Ser, X6 is Phe, X7 is Thr, X10 us Tyr, X12 is Lys, X16 is Ser, X17 is Arg, X18 is Arg, X20 is Gln, X21 is Asp, X24 is Glu, X25 is Lys, X28 is Asn, X29 is Thr and X30 is absent. Formula I differs from SEQ ID NO: 16 wherein Ala is not an option for X27. However, a glucagon analog of formula I would meet the limitation of at least 95% identical to SEQ ID NO: 16. 
	It would have been obvious to a person of ordinary skill in the art to derive a glucagon analog according to formula I above because Lau et al. teach “glucagon peptide” as used in the invention means a glucagon peptide or compound of Formula I (p. 31). There is a reasonable expectation of success given that glucagon peptides are well known in the art and Lau et al. provided numerous examples of glucagon peptides. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There was no art found that teaches or suggests a peptide comprising SEQ ID NO: 16. The closest prior art is Lau et al., however the glucagon analogs of Lau et al. do not comprise SEQ ID NO: 16. 

Conclusion
	No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654